Borden, J.,
concurring. I agree with the result reached by the majority in this case because I agree that, under the circumstances of this case, the statutory power to regulate the business of solid waste disposal through zoning did not include the power to prohibit that business. Blue Sky Bar, Inc. v. Stratford, 203 Conn. 14, 523 A.2d 467 (1987). Thus, whether the town’s zoning regulations are measured against General Statutes § 8-2 or against General Statutes § 22a-208 (c), to the extent that they totally prohibit *49the defendant’s business, they are beyond their statutory authorization. This conclusion renders it unnecessary to address three other issues that the majority decides, and with which I decline to join.
First, the majority decides that the case of Shelton v. Commissioner, 193 Conn. 506, 479 A.2d 208 (1984), is dispositive, and that therefore the town’s regulations were preempted by state statutes. In Shelton, our Supreme Court stated that it “agree[d] with the [trial] court in Colchester [v. Reduction Associates, Inc., 34 Conn. Sup. 177, 382 A.2d 1333 (1977)] that the general zoning authority conferred by § 8-2 does not extend to the enactment of zoning regulations that conflict with a DEP permit.” (Emphasis added.) Id., 517. In this case, however, unlike both Shelton and Colchester, the DEP permit was made specifically subject to local zoning ordinances. It is difficult to see, therefore, how the town’s zoning regulations conflict with the defendant’s DEP permit. Furthermore, I do not read Shelton, as the majority apparently does, to say that the 1984 legislation had retroactive effect so as to govern the DEP permit in this case. Thus, the preemption question is not at all clear, and since it is unnecessary to the result in this case, I would not decide it.
Second, the majority goes on apparently to decide that, even if the zoning regulations were statutorily authorized, they are unconstitutional. The statement that the town’s prohibition of solid waste disposal sites is unsupported by any rational reason and is not a valid exercise of its police power, appears to be a statement regarding the unconstitutionality of the regulations. I read it as such principally because the same passage in the majority opinion quotes State v. Hillman, 110 Conn. 92, 105, 147 A. 294 (1929), where the Hillman court held the local ordinance in that case to be unconstitutional. The majority’s decision in this case, it seems to me, contravenes the general jurisprudential princi*50pie that this court does not ordinarily decide constitutional questions when there is an adequate common law or statutory basis available for its decision.
Finally, the majority’s dictum that the trial court’s imposition of the financial penalty on the defendant constituted plain error is wholly unnecessary. It gratuitously finds plain error where the plain error doctrine does not apply and where the error, if any, is hardly plain. This issue was never raised by either party, in the trial court or this court, and was not briefed or argued. Application of the plain error doctrine is ordinarily reserved for situations where it is necessary to preserve confidence in the fairness and integrity of the adjudicative process, or where the issue is important to the development of the law, “is vital to the proper resolution of the case,” and was sufficiently presented to the trial court. Daley v. Gaitor, 16 Conn. App. 379, 383, 547 A.2d 1375 (1988). In this case, however, we are reversing on other, unrelated grounds, and are directing that, on the remand, the trial court render judgment for the defendant. Thus, this case hardly calls for an advisory declaration of plain error on an issue which is essentially moot. Furthermore, the particular issue is sufficiently esoteric and its merits are sufficiently cloudy, that we are entitled to some briefing, at the least, before we decide it.